Order entered March 14, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-01256-CV

                            ALFREDO CORNEJO, Appellant

                                            V.

                               ANTHONY JONES, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 11-02958-A

                                         ORDER
        We GRANT appellee’s March 8, 2013 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellee on March 13, 2013 filed as of the date

of this order.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE